NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                   Submitted March 16, 2018*
                                    Decided March 20, 2018



                                              Before

                             FRANK H. EASTERBROOK, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



No. 17-2879                                                     Appeal from the United
                                                                States District Court for the
CLAYTON M. BATES, et al.,                                       Southern District of Indiana,
     Plaintiffs-Appellants,
                                                                Indianapolis Division.
               v.
                                                                No. 1:17-cv-1586-WTL-TAB
STATE OF OHIO, et al.,                                          William T. Lawrence, Judge.
      Defendants-Appellees.


                                               Order

    Relatives of a minor child appeal the district court’s dismissal of their suit for lack of
jurisdiction under the Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S.
413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). Plaintiffs
challenge decisions of Ohio’s judiciary terminating the mother’s parental rights and
putting the child in the custody of the state.


   * Defendants were not served with process and are not participating in this appeal, which we decide
without oral argument because it is frivolous. Fed. R. App. P. 34(a)(2)(A).
No. 17-2879                                                                            Page 2


     Plaintiffs’ notice of appeal is untimely with respect to the district judge’s order of
dismissal. In an earlier order, this court stated that appellate review would be limited to
issues presented by a post-judgment motion that the district judge denied. (The appeal
is timely with respect to the order denying that motion.) Plaintiffs see this as an opening
to reargue their whole case. It is not. At all events we see no error in the district court’s
order, because the court was right to hold that it lacks subject-matter jurisdiction.

    Under the Rooker-Feldman doctrine, only the Supreme Court of the United States can
review the final decisions of state courts in civil litigation. The “vital question” is
“whether the federal plaintiff seeks the alteration of a state court’s judgment.” Milchtein
v. Chisholm, 880 F.3d 895, 898 (7th Cir. 2018). Plaintiffs acknowledge that this is what
they want. They even captioned their complaint in federal court, and their brief in this
court, as an “appeal” from the child-custody rulings. They also have named the State of
Ohio, its Attorney General (styled as “~richard-m: dewine”), and its juvenile court as
defendants. But the Rooker-Feldman doctrine deprives the district court of any authority
to review and revise a state court’s decision.

    The papers that plaintiffs have filed in this court, like those they filed in the district
court, are irregular in form (the appellate brief is captioned “Principle Brief, Writ of
Scire Fascias”), close to incomprehensible in content, and similar in many respects to
documents filed by self-declared “sovereign citizens.” The brief does not seriously at-
tempt to show that the Rooker-Feldman doctrine is inapplicable. Future similar filings by
any of the plaintiffs will lead to financial and other penalties.

                                                                                    AFFIRMED